Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (China Patent Application Publication CN 102313695, IDS), hereinafter referred as Wang, in view of Chen et al. (US Patent Application Publication 2007/0120572, IDS), hereinafter referred as Chen and Yu et al. (US Patent Application Publication 2016/0073962), hereinafter referred as Yu.

Regarding claim 21, Wang discloses a method of analyzing deposit on a substrate contacting water in a system, the method comprising:
creating a series of one or more digital images of the substrate while the substrate contacts the water in the system ([0014, 0030], creating a series of images by digital camera to monitor corrosion in Fig. 1 - 4);
defining a region of interest in the series of one or more digital images of the substrate (Fig. 1 – 4, it is apparent that circular area in Fig. 1 – 3 is focused (defined) for image analysis);
identifying a deposit feature in the region of interest in the series of one or more digital images of the substrate ([0030], identifying corrosion (blue dot) from beginning by digital camera of multiple images); and
analyzing a change in the deposit feature across the region of interest in the series of one or more digital images of the substrate ([0030], monitoring (analyzing) corrosion (blue dot) change from beginning to blue dot appears by digital camera of multiple images).
However, Wang fails to explicitly disclose the system comprising industrial water in an industrial water system; further comprising: heating the substrate while the substrate contacts the industrial water in the industrial water system to form deposit on the substrate.  
  However, in a similar field of endeavor Chen discloses a system for smart coupon for realtime corrosion detection (abstract). In addition, Chen discloses the system comprising industrial water in an industrial water system ([0002, 0047], Fig. 7); Figs. 5 and 6, [0043 – 0045], when electrodes 12 is powered, the substrate is heated while the substrate contacts the industrial water in the industrial water system to form corrosion on the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and comprising industrial water in an industrial water system; further comprising: heating the substrate while the substrate contacts the industrial water in the industrial water system to form deposit on the substrate. The motivation for doing this is that analysis can be more realistically applied to an industry system in various conditions so that the application of Wang can be extended.
In a case where the Applicant still argues that Wang does not disclose the method defining a region of interest in the series of one or more digital images for analysis.  
  In a similar field of endeavor Yu discloses a method for image analysis (abstract). In addition, Yu discloses the method defining a region of interest in the series of one or more digital images for analysis ([0011], define a region of interest for each of the digital images, the region of interest comprising a portion of the digital image within which the optically visible pattern is anticipated to appear).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and defining a region of interest in the series of one or more digital images for analysis. The 

Regarding claim 35 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method further comprising moving the substrate in the industrial water system to expose a second region of interest to digital imaging; and repeating the steps of the method.  
	However, it is obvious to one of ordinary skill in the art that deposition monitoring and analyzing can be performed in a narrower range rather than a wide range.
	One of ordinary skill in the art would have recognized that applying the known technique for moving the substrate in the industrial water system to expose a second region of interest to digital imaging; and repeating the steps of the method would have yielded predictable results and resulted in an improve system (KSR scenario D, Appling a known technique to a known method ready for improvement to yield predictable results)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and expose a second region of interest to digital imaging; and repeating the steps of the method. The motivation for doing this is to increase the scope of the study so that various factors for affecting deposit can be studied.

Claims 22, 23, 30 and 32 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and Yu, and in further view of Hietaniemi (US Patent Application Publication 2014/0293040).

Regarding claim 22 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method further comprising treating the industrial water of the industrial water system with a deposit inhibitor.  
	However, in a similar field of endeavor Hietaniemi discloses a method for monitoring deposition in a water-containing industrial system (abstract). In addition, Hietaniemi discloses the method further comprising treating the industrial water of the industrial water system with a deposit inhibitor ([0068], Chemical may be used to reduce the amount of same deposits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and treating the industrial water of the industrial water system with a deposit inhibitor. The motivation for doing this is to increase the scope of the study so that various depositing feature can be studied.

Regarding claim 23 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method further comprising acting based on the analysis of the deposit feature in the region of interest of the series of one or more digital images of the substrate.  
	However, in a similar field of endeavor Hietaniemi discloses a method for monitoring deposition in a water-containing industrial system (abstract). In addition, Hietaniemi discloses the method further acting based on the analysis of the deposit feature in the region of interest of the series of one or more digital images of the substrate ([0068], assessing the effect of agents, reagents and other chemicals).


Regarding claim 30 (depends on claim 21), Wang discloses the method wherein analyzing the change in the deposit feature comprises analyzing the change in the deposit feature in the region of interest across the series of digital images of the substrate ([0030]). 
However, Wang in view of Chen and Yu fails to explicitly disclose the method wherein analyzing the change in the deposit feature to determine a deposit trend of the substrate in the industrial water system.   
	However, in a similar field of endeavor Hietaniemi discloses a method for monitoring deposition in a water-containing industrial system (abstract). In addition, Hietaniemi discloses the method wherein analyzing the change in the deposit feature to determine a deposit trend of the substrate in the industrial water system ([0064], determine accumulation rate; also [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and analyzing the change in the deposit feature to determine a deposit 

Regarding claim 32 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method further comprising acting to control deposit in the industrial water system. 
	However, in a similar field of endeavor Hietaniemi discloses a method for monitoring deposition in a water-containing industrial system (abstract). In addition, Hietaniemi discloses the method further comprising acting to control deposit in the industrial water system ([0068], Chemical may be used to reduce the amount of same deposits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and acting to control deposit in the industrial water system. The motivation for doing this is to increase the scope of the study so that various depositing feature can be studied.


Regarding claim 33 (depends on claim 32), Hietaniemi further discloses the method wherein the acting to control deposit in the industrial water system is selected from increasing dosage of deposit inhibitor ([0068], adjust the dosage), selecting a different deposit inhibitor, modifying the deposit inhibitor ([0068], adjust the dosage), altering a 

Regarding claim 34 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method wherein the analyzing of the change in the deposit feature of the region of interest across the series of one or more digital images, comprises classifying deposit on the substrate according to color of the region of interest or subregion thereof.  
	However, in a similar field of endeavor Hietaniemi discloses a method for monitoring deposition in a water-containing industrial system (abstract). In addition, Hietaniemi discloses the method further comprising classifying deposit on the substrate according to color of the region of interest or subregion thereof ([0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and classifying deposit on the substrate according to color of the region of interest or subregion thereof. The motivation for doing this is to increase the scope of the study so that various depositing feature can be studied.

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and Yu, and in further view of Russell et al. (US Patent 4,836,146), hereinafter referred as Russell.


	However, in a similar field of endeavor Russell discloses a method for controlling rapping of heat exchanging surface (abstract). In addition, Russell discloses the method further comprising determining heat transfer resistance of the substrate (col. 5, lines 38 - 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and determining heat transfer resistance of the substrate. The motivation for doing this is to increase the scope of the study so that various factors for affecting deposit can be studied.

Regarding claim 26 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method further comprising measuring temperature at a plurality of points to determine heat transfer resistance of the substrate.  
	However, in a similar field of endeavor Russell discloses a method for controlling rapping of heat exchanging surface (abstract). In addition, Russell discloses the method further measuring temperature at a plurality of points to determine heat transfer resistance of the substrate (col. 5, lines 38 - 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and measuring temperature at a plurality of points to determine heat .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and Yu, and in further view of Beardwood et al. (US Patent 6,068,012), hereinafter referred as Beardwood.

Regarding claim 25 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method further comprising measuring a parameter of the industrial water in the industrial water system selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof.  
	However, in a similar field of endeavor Beardwood discloses a method for water system (col. 1, lines 3 – 9). In addition, Beardwood discloses the method further measuring a parameter selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof (col. 2, lines 57 to col. 3, line 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and measuring a parameter selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof. The motivation for doing this is that more factors can be determined comprehensively with the system.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and Yu, and in further view of Richmond et al. (US Patent Application Publication 2014/0326667), hereinafter referred as Richmond.

Regarding claim 27 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method wherein the deposit comprises one or more of a calcium-containing substance and an iron-containing substance.  
	However, in a similar field of endeavor Richmond discloses a method for water system (abstract). In addition, Richmond discloses the method wherein the deposit comprises a calcium-containing substance ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and wherein the deposit comprises a calcium-containing substance. The motivation for doing this is that a treatment process can be implemented accordingly.

Regarding claim 28 (depends on claim 27), Richmond further discloses the method wherein the calcium-containing substance is calcium carbonate ([0006]).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and Yu, in further view of Richmond and Simpson (US Patent 7,563,377).

 and in further view of Richmond fails to explicitly disclose the method wherein the iron-containing substance is ferric oxide.  
	However, in a similar field of endeavor Simpson discloses a method for water system (abstract). In addition, Simpson discloses the method wherein the deposit comprises an iron-containing substance (col. 2, lines 49 - 63), wherein the iron-containing substance is ferric oxide (col. 4, lines 1 – 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu and in further view of Richmond, and the iron-containing substance is ferric oxide. The motivation for doing this is that a treatment process can be implemented accordingly.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and Yu and in further view of Wirthlin et al. (US Patent Application Publication 2014/0368823), hereinafter referred as Wirthlin.

Regarding claim 31 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method wherein the series of one or more digital images is a series of one or more multispectral digital images.  
	However, in a similar field of endeavor Wirthlin discloses a method for measuring the quality of a fluid (abstract). In addition, Wirthlin discloses the method wherein the [0037], multiple spectrums; [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Wang in view of Chen and Yu, and the series of one or more digital images is a series of one or more multispectral digital images. The motivation for doing this is that a wide variety images can be obtained so that Application of Takashi can be broadened.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and Yu, and in further view of Ito et al. (US Patent Application Publication 2014/0037037), hereinafter referred as Ito.

Regarding claim 36 (depends on claim 21), Wang in view of Chen and Yu fails to explicitly disclose the method wherein the substrate is a quartz crystal microbalance.  
	However, in a similar field of endeavor Ito discloses a method for pipe system (abstract). In addition, Ito discloses the method wherein a substrate is a quartz crystal microbalance ([0188]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Chen and Yu, and use quartz crystal microbalance for substrate. The motivation for doing this is that the substrate can be specified so that other substrate material can be studied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668